NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4639-18

CHERRY HILL RETAIL
PARTNERS, LLC,

          Plaintiff-Respondent,

v.

MARINO'S BISTRO TO
GO CHERRY HILL, LLC,
CONRAD BENEDETTO,
and JAMES MARINO,

     Defendants-Appellants.
__________________________

MARINO'S BISTRO TO
GO CHERRY HILL, LLC,

          Plaintiff-Appellant,

v.

CHERRY HILL RETAIL
PARTNERS, LLC, CHERRY
HILL RETAIL MANAGERS,
LLC, JSM AT CHERRY HILL,
LLC, JACK MORRIS, JOSEPH
MARINO, MMG CHERRY
HILL, LLC, CARMICHAEL
RESTAURANT SERVICES,
LLC, t/a MUSCLE MAKER
GRILL, and MICHAEL
DIPLACIDO, SR.,

     Defendants-Respondents.
__________________________

           Argued January 13, 2021 – Decided March 16, 2021

           Before Judges Whipple, Rose, and Firko.

           On appeal from the Superior Court of New Jersey, Law
           Division, Camden County, Docket Nos. L-2692-17 and
           L-3355-17.

           Michael R. Hahn argued the cause on behalf of
           appellants (Simeone & Raynor, LLC, attorneys; I.
           Dominic Simeone, of counsel and on the briefs; Bryan
           T. Eggert and Michael R. Hahn, on the briefs).

           Richard D. Wilkinson argued the cause on behalf of
           respondents Cherry Hill Retail Partners, LLC, Cherry
           Hill Retail Managers, LLC, JSM at Cherry Hill, LLC,
           Jack Morris, and Joseph Marino (The Weingarten Law
           Firm, LLC, attorneys; Richard D. Wilkinson, of
           counsel and on the brief; Meir S. Kalish, on the brief).

PER CURIAM

     Defendants Marino's Bistro To Go Cherry Hill, LLC (MBTGCH), Conrad

Benedetto, and James Marino appeal from eight orders entered by the Law

Division: (1) the November 17, 2017 order dismissing counts two through five

of defendants' counterclaim; (2) the January 18, 2018 order entering final


                                                                      A-4639-18
                                      2
judgment by default against them; (3) the April 26, 2018 order vacating default

judgment; (4) the June 8, 2018 order awarding counsel fees to plaintiff; (5) the

February 5, 2019 order reopening and extending discovery; (6) the June 5, 2019

order granting plaintiff's motion for partial summary judgment and denying

defendants' motion for summary judgment; (7) the June 25, 2019 order entering

judgment against defendants; and (8) the August 1, 2019 order awarding counsel

fees to plaintiff. For the reasons that follow, we affirm all of the orders, and we

exercise our original jurisdiction under Rule 2:10-5 to modify the counsel fee

amount set forth in the August 1, 2019 order.

                                        I.

      We derive the following facts from the record and view them in the light

most favorable to the parties in respect of their summary judgment motions.

Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224

N.J. 189, 199 (2016).

      Marino is a chef, restauranteur, and the sole owner of MBTGCH and

Marino's Bistro To Go, LLC (MBTG). Benedetto is Marino's father-in-law and

an investor in both entities. In late 2014, MBTGCH was looking for a new

location and had the opportunity to assume an existing lease in the Market Place

at Garden State Park (the Market Place) shopping center. Plaintiff, Cherry Hill


                                                                             A-4639-18
                                        3
Retail Partners, LLC (CHRP), owns and operates the Market Place. Carmichael

Restaurant Services, LLC (Carmichael), t/a Muscle Maker Grill (MMG), was

the existing leaseholder in the Market Place. Michael DiPlacido, Sr. (DiPlacido,

Sr.), is a principal of MMG. 1 DiPlacido, Sr. was also a guarantor of the CHRP

to MMG lease.

      MBTGCH assumed the existing MMG lease on December 31, 2014.

Marino and Benedetto purported to execute a personal guarantee of Tenant's

Performance (Guaranty) under the lease. However, as was later discovered, the

lease was actually assigned to MBTGCH while the Guaranty was for the

obligations of MBTG.

      The assumed lease was set to expire on April 30, 2016; however,

paragraph four of the assignment extended the term of the lease until April 30,

2021. MBTGCH failed to pay rent in November and December 2016, as well

as January and February 2017. On February 2, 2017, plaintiff initiated eviction

proceedings against MBTGCH by filing a verified complaint for non-payment

of rent in the Special Civil Part. In April 2017, MBTGCH executed a consent




1
  Various records and filings contain different spellings. "DiPlacido" and
"DePlacido" are used interchangeably. We use "DiPlacido" in this opinion,
which is the spelling used by the parties in their briefs.
                                                                          A-4639-18
                                       4
order to enter a judgment of possession and agreed to vacate the premises by the

end of that month.

      On July 5, 2017, plaintiff filed a complaint in the Law Division, docket

number L-2692-17, against MBTG, Marino, and Benedetto, alleging breach of

contract (count one), estoppel (count two), and breach of the covenant of good

faith and fair-dealing (count three), emanating from defendants' breach of the

lease and failure to abide by the Guaranty. Plaintiff sought compensatory and

statutory damages as well as counsel fees. Defendants answered plaintiff's

complaint on August 23, 2017, and contended they were not liable under the

personal guarantee because the tenant's name identified in the Guaranty was

MBTG, while the assignment listed the tenant as MBTGCH. Defendants also

filed a counterclaim alleging that plaintiff's complaint constituted frivolous

litigation because the drafting error rendered the contract nonexistent.

      On August 25, 2017, defendants filed their own complaint in the Law

Division under docket number L-3355-17 against plaintiff; Cherry Hill Retail

Managers, LLC; JSM at Cherry Hill; Jack Morris and Joseph Marino who are

related to plaintiff (the "Related Entities"); Carmichael Restaurant Services,

LLC t/a Muscle Maker Grill; MMG Cherry Hill, LLC; and Michael DiPlacido,

Sr. The eleven-count complaint alleged: bad faith and frivolous litigation (count


                                                                           A-4639-18
                                        5
one); breach of contract (count two); fraud (count three); fraud in the

inducement (count four); conversion (count five); breach of fiduciary duty

(count six); unjust enrichment (count seven); conspiracy (count eight); breach

of the covenant of good faith and fair dealing (count nine); negligent

misrepresentation (count ten); and violations of the Consumer Fraud Act,

N.J.S.A. 56:8-1 to -226 (count eleven).

      On August 30, 2017, plaintiff filed a motion for leave to file and serve an

amended complaint to assert reformation claims based on mutual mistake, or in

the alternative, unilateral mistake based on fraud. Thereafter, on September 13,

2017, plaintiff filed a motion to dismiss defendants' counterclaim pleading

frivolous litigation for failure to state a claim, pursuant to Rule 4:6-2(e). On

September 29, 2017, Judge Francisco Dominguez granted plaintiff's motion to

dismiss defendants' counterclaim alleging frivolous litigation for failure to state

a claim, noting that the claim required the filing party to be the prevailing party ,

which had not yet been ascertained.

      On October 10, 2017, plaintiff filed a motion to dismiss defendants'

complaint under docket number L-3355-17 for failure to state a claim upon

which relief can be granted. In the alternative, plaintiff requested the matters be

consolidated to address any remaining claims. On October 13, 2017, Judge


                                                                              A-4639-18
                                          6
Dominguez granted plaintiff's motion for leave to file and serve an amended

complaint to assert reformation claims based on either mutual mistake, a

scrivener's error, or unilateral mistake based on fraud. Defendants moved to

dismiss plaintiff's amended complaint for failure to state a cognizable claim,

which was denied, and plaintiff subsequently filed same on October 17, 2017.

      On November 17, 2017, Judge Steven J. Polansky heard oral argument on

plaintiff's motion to dismiss defendants' complaint under docket number L-

3355-17, or in the alternative to consolidate the matter with L-2692-17. Judge

Polansky dismissed count one, frivolous litigation, as premature, finding that

defendants were collaterally estopped from asserting a claim for frivolous

litigation as a result of Judge Dominguez's September 29, 2017 dismissal of the

frivolous litigation counterclaim in the related matter.

      Judge Polansky also dismissed count six, breach of fiduciary duty, with

prejudice, finding no fiduciary duty existed as a matter of law. Counts two

through five, and seven through eleven were dismissed without prejudice, and

the judge granted defendants' motion to amend the pleading within twenty days.

Finally, the judge consolidated the matters under docket number L-2692-17 for

the purpose of conducting discovery and for trial.




                                                                         A-4639-18
                                        7
      Defendants did not avail themselves of the twenty days' leave to amend

their complaint granted by Judge Polansky in his November 17, 2017 order.

Additionally, defendants failed to file an answer or otherwise move as to

plaintiff's amended complaint. Consequently, plaintiff moved for the entry of

default against all defendants as to its amended complaint, which was granted

and entered on December 7, 2017.

      On January 8, 2018, plaintiff applied to the clerk of the court for the entry

of final judgment by default. Pursuant to Rule 4:43-2(a), the application was

made without a request for a proof hearing because liquidated damages were

sought. On January 18, 2018, judgment by default was entered by the clerk of

the court in the amount requested by plaintiff.

      On February 14, 2018, defendants filed a motion to vacate the default

judgment, arguing excusable neglect in failing to answer the amended

complaint. Plaintiff filed opposition to the motion on February 22, 2018. On

March 2, 2018, defendants' motion was denied on procedural grounds. On

March 9, 2018, defendants moved again to vacate the default judgment, arguing

excusable neglect in failing to answer plaintiff's amended complaint. Plaintiff

filed opposition to the motion on March 20, 2018.




                                                                             A-4639-18
                                        8
        On April 13, 2018, in an oral decision following argument, Judge

Dominguez granted defendants' motion to vacate the default judgment, but

predicated the relief on two conditions: (1) an award of attorneys' fees to

plaintiff; and (2) a bar to defendants filing any additional counterclaims, thus

preventing them from refiling the claims previously asserted under docket

number L-3355-17, where they chose not to file an amended complaint despite

Judge Polansky's granting of twenty days' leave to amend. Judge Dominguez's

April 13, 2018 oral decision was memorialized in a written order on April 26,

2018.

        Plaintiff subsequently filed an affidavit of services seeking $15,000 for

counsel fees incurred in obtaining the judgment by default and opposing

defendants' motion to vacate the default judgment. At the June 8, 2018 hearing,

Judge Dominguez ordered defendants to pay $2500 to plaintiff for counsel fees

incurred in opposing defendants' motion to vacate default judgment. The judge

also granted plaintiff's motion to compel outstanding discovery, which was

served in November 2017. A memorializing order was entered that day.

        Because defendants were recalcitrant and failed to comply with the June

8, 2018 order with respect to counsel fees, plaintiff filed a motion to enforce

litigant's rights. On August 17, 2018, Judge Dominguez ordered defendants to


                                                                           A-4639-18
                                        9
be held in contempt for failing to pay the $2500 counsel fee to plaintiff. In

addition, the judge entered judgment in the sum of $2500 against Benedetto

personally.

      The record shows that discovery was a laborious and drawn-out process.

Consequently, plaintiff moved to compel the depositions of Marino and

Benedetto.    On November 30, 2018, Judge Thomas T. Booth, Jr. denied

plaintiff's motion.   On December 26, 2018, plaintiff moved to extend the

discovery end date, which was denied by Judge Booth on January 11, 2019.

Thereafter, plaintiff filed a motion for reconsideration, which was granted in

part. On February 15, 2019, Judge Booth granted plaintiff's motion to reopen

and extend the discovery period for the sole purpose of deposing Marino and

Benedetto.

      Marino and Benedetto refused to appear for their depositions. On March

15, 2019, plaintiff moved to compel Marino and Benedetto to appear for their

depositions and hold them in contempt of the February 15, 2019 order. On April

26, 2019, Judge Booth ordered Marino and Benedetto to appear for their

depositions on May 3, 2019, or be faced with sanctions if they failed to comply.

Ultimately, Marino and Benedetto were deposed. Plaintiff claims they recalled

"virtually nothing" about the negotiation of the Assignment and Guaranty.


                                                                          A-4639-18
                                      10
      At the close of discovery, defendants filed a motion for summary

judgment arguing the Guaranty had to be enforced strictly as written since it was

clear and unambiguous, and liability against MBTGCH was legally impossible.

Marino and Benedetto did not submit a responding statement either admitting or

disputing each of the facts set forth in defendants' motion as required by Rule

4:46-2(b). Plaintiff filed a cross-motion for summary judgment on the issue of

liability and sought reformation of the Guaranty. In support of its cross-motion,

plaintiff submitted a certification from Charles Sheard, the attorney who

represented plaintiff in the transaction and the draftsperson of the Assignment

and Guaranty.

      In his certification, Sheard stated he was informed by plaintiff's leasing

agent, John Birnbaum, that MBTGCH was going to take over an existing lease

between plaintiff and MMG. Sheard also certified that an email from Marino,

or someone writing on his behalf, advised that the tenant was going to be MBTG,

and he was never told that the name of the tenant/assignee would change. All

of the drafts of Sheard's documents identified the tenant/assignee as MBTG and

were sent to defendants or their counsel. None of the versions of Sheard's

documents ever identified the tenant/assignee as MBTGCH. Sheard certified he

did not see the documents again until after they were signed and only saw the


                                                                           A-4639-18
                                      11
Assignment and not the Guaranty, and therefore, he did not notice the

discrepancy.     Additionally, Sheard highlighted that paragraph nine of the

Assignment cross-references the Guaranty and therefore, conditioned plaintiff's

consent to the Assignment upon Marino and Benedetto signing as Guarantors of

the new tenant's obligations.       Defendants did not challenge Sheard's

certification.

      On June 5, 2019, Judge Booth heard oral argument on defendants' motion

for summary judgment and plaintiff's cross-motion for partial summary

judgment and reformation. The record shows plaintiff clarified it was only

seeking relief at this juncture on its theory of reformation and withdrew its

claims based on fraud and unilateral mistake. In his oral opinion, the judge

denied defendants' motion for summary judgment and granted plaintiff's motion

for partial summary judgment on the issue of personal liability against Marino

and Benedetto.

      Judge Booth reasoned:

                    Here, I find that the—lack of any other possible
             explanation for why Benedetto and Marino would have
             executed a [G]uarant[y], other than they were executing
             a [G]uarant[y] of the [A]ssignment between the
             plaintiff and [MBTG], there's—there's—is dispositive
             of the issue. So, it's—it's the lack of any evidence
             before the [c]ourt of any other agreement that would
             have been guaranteed.

                                                                         A-4639-18
                                      12
                   Moreover, one of two things happened: Either the
            defendants or somebody altered the [A]ssignment
            purposefully knowing that the [G]uarant[y] guaranteed
            a different—the payments of a different entity or it was
            a mistake. But, either way, reformation is available and
            is the appropriate remedy here because if it was
            purposeful, then that means that it was a unilateral
            mistake with unconscionable conduct or fraud on
            behalf of the defendants. Or if it wasn't that, then it was
            a mutual mistake to not have the—the documents, the
            assignment and the guarantee, match up perfectly.

                   So, for those reasons, I am going to deny the
            motion for summary judgment of the defendants,
            Benedetto and Marino, and I'm granting the cross-
            motion for summary judgment on reformation to the
            plaintiff . . . .

      At the onset of trial on June 11, 2019, plaintiff moved to amend its

complaint to substitute MBTGCH in place of MBTG as the tenant-defendant in

accordance with the judge's June 5, 2019 decision. Plaintiff's motion to amend

was granted.   Judge Booth concluded that reformation was necessary, and

therefore, his order could not have applied to MBTG. A memorializing order

was entered that day, and trial was scheduled for June 11, 2019, on the issue of

damages only as to MBTGCH, Marino, and Benedetto.

      At trial, plaintiff presented testimony from three witnesses: (1) Michael

McDermott, the commercial leasing manager for the Market Place, regarding

plaintiff's efforts to mitigate and re-let the premises; (2) Andrea Cintron, a

                                                                          A-4639-18
                                       13
commercial lease accountant, as to the issue of damages pre- and post-

dispossession; and (3) Greg Bohn, as to the issue of damages to be assessed

relative to defendants' vacating the premises. Defendants called no witnesses

and presented no evidence. After considering the parties' proposed findings of

fact and conclusions of law, Judge Booth rendered a comprehensive oral

decision on June 13, 2019.

      The judge found plaintiff's witnesses to be "credible" and their testimony

was "worthy of belief." Specifically, the judge found plaintiff "engaged in

multiple" efforts to mitigate its damages and concluded "the proper method of

calculating plaintiff's damages is the period from April 30th, 2017 when [it]

regained possession of the property following the defendants' default to

December 7, 2018, the day before the new tenant's rent commencement date[,]

which was December 8, 2018 due to its build-out period." The judge awarded

$278,002.07 in damages, inclusive of pre-judgment interest, and noted "all three

defendants are liable" for those damages. In addition, Judge Booth indicated he

would consider an application for counsel fees for plaintiff's counsel. On June

25, 2019, final judgment was entered against MBTGCH, Marino, and Benedetto,

jointly and severally, in the sum of $278,002.07.




                                                                          A-4639-18
                                      14
      In accordance with the judge's instruction, plaintiff submitted an affidavit

of services seeking $94,216 in fees and costs, which was opposed by defendants.

On August 1, 2019, the judge entered an order granting plaintiff $93,556 in fees

and costs. This appeal ensued.

      On appeal, MBTGCH, Benedetto, and Marino argue the judges erred: (1)

in finding MBTGCH failed to state a claim for relief under Rule 4:6-2(e) with

respect to counts two, three, four, five, seven, eight, nine, ten, and eleven of

their complaint filed under docket number L-3355-17; (2) by failing to establish

just terms for granting relief from the default judgment entered on January 11,

2018, by the clerk of the court under Rule 4:50-1; (3) in denying Benedetto and

Marino's motion for summary judgment and granting plaintiff's cross-motion for

partial summary judgment; (4) by finding that the Guaranty was subject to

reformation; (5) by awarding judgment to plaintiff without evidence being

presented on every element of its claim; (6) by permitting plaintiff to amend its

complaint on the day of trial to include MBTGCH as a party; (7) in finding

plaintiff mitigated its losses and awarding damages from May 2017 to

September 2018; (8) by awarding pre-judgment interest of three and one-half

percent to plaintiff pursuant to Rule 4:42-11; and (9) by awarding an

unreasonable amount of attorney's fees to plaintiff. For the first time on appeal,


                                                                            A-4639-18
                                       15
MBTGCH, Benedetto, and Marino also request that we remand the matter to

determine if it was proper to proceed without the inclusion of a necessary party ,

that is Michael DiPlacido, Sr.

                                       II.

      "A trial court's interpretation of the law and the legal consequences that

flow from established facts are not entitled to any special deference."

Manalapan Realty v. Manalapan Twp. Comm., 140 N.J. 366, 378 (1995). A trial

court's interpretation of the law is generally reviewed de novo. Occhifinto v.

Olivo Constr. Co. LLC, 221 N.J. 443, 453 (2015).

      An appellate court reviews motions to dismiss under a de novo standard.

Castello v. Wohler, 446 N.J. Super. 1, 14 (App. Div. 2016). Specifically, in

reviewing a trial court's dismissal of a complaint pursuant to Rule 4:6-2(e), an

appellate court applies a plenary standard of review. Stop & Shop Supermarket

Co., LLC v. Cnty. of Bergen, 450 N.J. Super. 286, 290 (App. Div. 2017). "An

appellate court reviews de novo the trial court's determination of the motion to

dismiss under Rule 4:6-2(e)." Dimitrakopoulos v. Borrus, Goldin, Foley,

Vignuolo, Hyman & Stahl, P.C., 237 N.J. 91, 108 (2019).

      A few days after defendants' answer was filed under docket number L-

2692-17, they filed a separate action, L-3355-17, against CHRP, its alleged


                                                                            A-4639-18
                                       16
members, the ostensible individual owners of these entities, and the parties who

purportedly assigned the lease to MBTGCH (MMG, Carmichael, DiPlacido, Sr.,

and Michael DiPlacido, Jr.). In their complaint, defendants asserted claims for:

(1) bad faith and frivolous litigation (count one); (2) breach of contra ct (count

two); (3) fraud (count three); (4) fraud in the inducement (count four); (5)

intentional and malicious interference and disruption of business operations

(count five); (6) breach of fiduciary duty (count six); (7) unjust enrichment

(count seven); (8) conspiracy (count eight); (9) bad faith (count nine); (10)

negligent misrepresentation (count ten); and (11) consumer fraud and deceptive

business practice (count eleven). 2 Plaintiff moved to dismiss all of defendants'

claims, and to consolidate any remaining claims under matter L-2692-17.

      In granting a motion to vacate, trial courts are to exercise their sound

discretion. Reg'l Constr. Corp. v. Ray, 364 N.J. Super. 534, 541 (App. Div.

2003) (citing Court Inv. Co. v. Perillo, 48 N.J. 334, 341 (1966)). Absent an

abuse of discretion, their decisions will not be disturbed by a reviewing court.

Ibid. We conclude that Judge Polansky properly dismissed defendants' claims

two through five, and seven through eleven, without prejudice, for failure to



2
   A second "count eleven" was pled in defendants' complaint against potential
fictitious entities and individuals, which is not germane to our opinion.
                                                                            A-4639-18
                                       17
state a claim. Judge Polansky aptly noted that a number of the claims made by

defendants in their complaint failed to meet the heightened pleading

requirements necessary to make a claim because they failed to identify the

specific party the claims were made against. Specifically, counts three, four,

eight, ten, and eleven were subject to statutorily proscribed heightened pleading

requirements, which defendants failed to satisfy. The remaining claims also

failed to plead with specificity although no statutorily proscribed heightened

standard applied.

      Judge Polansky specifically addressed each of defendants' eleven claims

against plaintiff and made thorough findings. He concluded that the claims were

legally deficient because they did not provide sufficient notice to the party the

claim was asserted against. Our review of the record from oral argument reveals

Benedetto argued the motion on behalf of defendants and did not answer the

majority of the judge's questions, but instead, he merely referred to vague

theories based on fraud being made against plaintiff. Therefore, we find no error

in Judge Polansky's decision.

      Moreover, even if the judge erred in dismissing counts two through five

and seven through eleven, it was harmless error because the dismissal was

without prejudice and with twenty-days leave to amend granted. Rule 2:10-2


                                                                           A-4639-18
                                      18
states "[a]ny error or omission shall be disregarded by the appellate court unless

it is of such a nature as to have been clearly capable of producing an unjust

result . . . ." See generally Willner v. Vertical Reality, Inc., 235 N.J. 65, 79-81

(2018) (applying harmless error in a civil case). Defendants chose not to take

advantage of the opportunity to cure any defects in their pleadings and failed to

present any evidence of the affirmative defenses they raised, fraud and unclean

hands, at trial. Therefore, we see no basis to disturb Judge Polansky's decision.

                                       III.

        We next address defendants' argument that Judge Dominguez abused his

discretion by imposing terms for vacating the final judgment by default. The

trial court has discretion to impose terms in connection with vacating a default

judgment. ATFH Real Prop. v. Winberry Realty, 417 N.J. Super. 518, 526-529

(App. Div. 2010). Rule 4:50-1 authorizes the trial court to condition an order to

vacate default judgment "upon such terms as are just."           However, "[t]he

imposition of terms pursuant to [Rule] 4:50-1, while discretionary, should be

judged against the relative strength or weakness of the prejudice suffered by

plaintiff." Reg'l Constr. Corp. v. Ray, 364 N.J. Super. 534, 543 (App. Div.

2003). Terms should not be used to punish or sanction the party seeking relief.

Ibid.


                                                                             A-4639-18
                                       19
      With respect to awarding counsel fees as a condition, we have stated that

a defendant seeking to vacate default may be required to reimburse the plaintiff

for the fees and costs "in pursuit of the default judgment or in responding to the

motion to vacate." Ibid. Here, Judge Dominguez only awarded plaintiff $2500

in fees of the requested $15,000 amount. And, the judge highlighted in his order

that allowing defendants to file a counterclaim would reward their inaction in

the matter. There was clear authority for the judge to sanction defendants in the

manner prescribed, and we discern no abuse of discretion.

                                       IV.

      Defendants also contend Judge Booth erred in denying Benedetto and

Marino's motion for summary judgment and granting plaintiff's cross-motion for

partial summary judgment. Again, we disagree.

      In ruling on a summary judgment motion, a trial court must "consider

whether the competent evidential materials presented, when viewed in the light

most favorable to the non-moving party, are sufficient to permit a rational

factfinder to resolve the alleged disputed issue in favor of the non-moving

party." Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995). An

appellate court reviews a grant or denial of summary judgment de novo, using

the same standard as the trial court. N.J. Transit Corp. v. Certain Underwriters


                                                                            A-4639-18
                                       20
at Lloyd's London, 461 N.J. Super. 440, 452 (App. Div. 2019). Thus, we must

determine whether a genuine issue of material fact is present and, if not, evaluate

whether the trial court's ruling on the law was correct. See Prudential Prop. &

Cas. Ins. Co. v. Boylan, 307 N.J. Super. 162, 167-69 (App. Div. 1998). We also

view the evidence in the light most favorable to the non-moving party. Murray

v. Plainfield Rescue Squad, 210 N.J. 581, 584 (2012).

      Reformation of a contract is justified only where there has been "mutual

mistake or unilateral mistake by one party and fraud or unconscionable conduct

by the other." St. Pius X House of Retreats, Salvatorian Fathers v. Diocese of

Camden, 88 N.J. 571, 577 (1982). "The doctrine of mutual mistake applies when

a 'mistake was mutual in that both parties were laboring under the same

misapprehension as to [a] particular, essential fact.'" Bonnco Petrol, Inc. v.

Epstein, 115 N.J. 599, 608 (1989) (alteration in original) (quoting Beachcomber

Coins, Inc. v. Boskett, 166 N.J. Super. 442, 446 (App. Div. 1979)). The party

seeking reformation must present "clear and convincing proof that the contract

in its reformed, and not original, form is the one that the contracting parties

understood and meant it to be." Cent. State Bank v. Hudik-Ross Co., 164 N.J.

Super. 317, 323 (App. Div. 1978) (citation omitted).




                                                                             A-4639-18
                                       21
      Moreover, reformation of a contract is not a modification, but rather a

recognition that the writing failed to accurately convey the intent of the parties.

Aarvig v. Aarvig, 248 N.J. Super. 181, 186 (Ch. Div. 1991). Here, the record

showed there was clear and convincing proof that Sheard, the scrivener of the

Assignment and Guaranty, erred in drafting the instruments in a manner that

manifested the intention of the parties. See St. Pius X House of Retreats, 88

N.J. at 581. Sheard's certification and testimony detailed how the discrepancy

between the name of the tenant listed on the Assignment and Guaranty occurred.

Defendants did not present any contradictory facts or testimony to proffer that

the Guaranty was improperly drafted.

      "To defeat a motion for summary judgment, the opponent must 'come

forward with evidence that creates a genuine issue of material fact.'" Cortez v.

Gindhart, 435 N.J. Super. 589, 605 (App. Div. 2014) (quoting Horizon Blue

Cross Blue Shield of N.J. v. State, 425 N.J. Super. 1, 32 (App. Div. 2012)).

"[C]onclusory and self-serving assertions by one of the parties are insufficient

to overcome the motion[.]" Puder v. Buechel, 183 N.J. 428, 440-41 (2005).

Applying these standards, we discern no reason to reverse the granting of partial

summary judgment to plaintiff on the issue of reformation.




                                                                             A-4639-18
                                       22
      Our careful review of the record shows the judge reviewed the evidence

in a light most favorable to defendants relative to plaintiff's cross-motion for

partial summary judgment. Judge Booth conducted oral argument and placed

his findings of fact and conclusions of law on the record. Based upon our de

novo review, we conclude defendants presented no evidence to refute plaintiff's

proofs on mutual mistake. Sheard credibly certified that he never received a

signed copy of the Guaranty and thus was unable to identify the discrepancy

between the named entity on the Assignment and the Guaranty. Paragraph nine

of the Assignment clearly provides that plaintiff's consent to the Assignment

was conditioned on Marino and Benedetto's execution of personal guarantees.

Indeed, the parties agreed to "execute[] and deliver[] to [l]andlord a [G]uaranty

of [t]enant's obligations under the lease." We conclude reformation was both

appropriate and warranted based upon the circumstances and undisputed

evidence.

                                       V.

      In a two-sentence argument in their brief, defendants assert that plaintiff

failed to provide evidence of each element of its claim. We disagree and add

the following brief comments.




                                                                           A-4639-18
                                      23
      At trial, Judge Booth aptly noted "[e]veryone agrees that there was a

default on the [l]ease." Moreover, defendants voluntarily entered into a consent

judgment for possession of the premises and admitted they were in default. The

judge heard from witnesses and considered the evidence. Consequently, the

judge adopted the proofs on damages submitted by plaintiff and entered

judgment in its favor as described earlier. We see no shortcomings with the

presentation or quality of plaintiff's proofs and see no reason to intervene in the

judge's disposition of the issues. There was no evidence to the contrary. So

long as the judge's findings were based on evidence in the record—our

obligation is to defer to those findings. Rova Farms Resort, Inc. v. Inv'rs Ins.

Co. of Am., 65 N.J. 474, 483-84 (1974).

                                       VI.

      Defendants next argue that Judge Booth erred by permitting plaintiff to

amend its complaint on the day of trial to include MBTGCH as a party. Our

Court has "made clear that 'Rule 4:9-1 requires that motions for leave to amend

be granted liberally' and that 'the granting of a motion to file an amended

complaint always rests in the court's sound discretion.'" Notte v. Merchs. Mut.

Ins. Co., 185 N.J. 490, 501 (2006) (quoting Kernan v. One Washington Park

Urban Renewal Assocs., 154 N.J. 437, 456-57 (1998)). Although motions to


                                                                             A-4639-18
                                       24
amend "are ordinarily afforded liberal treatment, the factual situation in each

case must guide the court's discretion, particularly where the motion is to add

new claims or new parties late in the litigation." Bonczek v. Carter-Wallace,

Inc., 304 N.J. Super. 593, 602 (App. Div. 1997) (emphasis added).

      Here, the substitution of MBTGCH for MBTG was little more than a name

change and simply fulfilled the judge's granting of partial summary judgment on

the issue of reformation to plaintiff. Saliently, defendants conceded on the

record "[w]e agree with Your Honor that there would be no prejudice in simply

substituting the name [MBTGCH for MBTG] . . . ." Therefore, we conclude the

judge did not abuse his discretion in allowing plaintiff to substitute MBTGCH

for MBTG on the day of trial. See Bonczek, 304 N.J. Super. at 602.

                                      VII.

      Defendants also argue that Judge Booth erred in finding plaintiff mitigated

its damages. We reject this argument.

      The trial judge's findings on the issue of mitigation of damages must be

upheld if supported by "sufficient, credible evidence." State v. Ernst & Young,

LLP, 386 N.J. Super. 600, 616 (App. Div. 2006). Generally, the "burden of

proving facts in mitigation of damages rest[s] upon the party breaching the

contract." Cohen v. Radio-Elecs. Officers Union, Dist. 3, 275 N.J. Super. 241,


                                                                           A-4639-18
                                      25
262 (App. Div. 1994) (citing Roselle v. La Fera Contracting Co., 18 N.J. Super.

19, 28 (Ch. Div. 1952)). However, landlords generally have the burden of

proving that they made reasonable efforts to re-let their premises where a tenant

breaches a lease. Sommer v. Kridel, 74 N.J. 446, 458-59 (1977); see also

McGuire v. Jersey City, 125 N.J. 310 (1991) (extending residential landlord's

duty to mitigate to commercial landlords). Courts generally find efforts to re -

let reasonable where the landlord takes some affirmative action to find a new

tenant. Sommer, 74 N.J. 458-59 (listing potential efforts such as advertising in

publications, showing the premises to other prospective tenants, employing a

realtor, and more).

      McDermott testified as to plaintiff's efforts to re-let the premises

following defendants' default and eviction up to the time it signed a lease with

Playa Bowls in September 2018. The judge found McDermott was credible

when he testified he was personally involved with finding a new tenant after he

learned the space was vacant; reached out to the broker community; distributed

marketing brochures at events held at the International Convention of Shopping

Centers and electronically; made telephone calls; and sent emails to brokers and

on CoStar, an online platform for commercial real estate space. Although Playa

Bowls was first shown the property in May 2017, it did not sign a lease until


                                                                           A-4639-18
                                      26
September 2018 because Playa Bowls decided to switch from opening a

"corporate store" to a "franchised store" at the location. In December 2018,

Playa Bowls began paying rent.

      According to McDermott's unrefuted testimony, he continued to market

the property until Playa Bowls was ready to commit. The judge considered

defendants' argument that nineteen months of rental income—$158,647.04—

should be subtracted from plaintiff's damages claim because Playa Bowls was

introduced to the premises in May 2017. The record reveals the judge properly

accounted for this argument and disavowed it. The judge's decision was based

upon substantial, credible evidence in the record, and we see no reason to disturb

his determination.

                                      VIII.

      Next, defendants contend that Judge Booth abused his discretion in

awarding pre-judgment interest under Rule 4:42-11 at three and one-half

percent. At trial, Cintron conceded during her testimony that the interest figures

set forth in the Statement of Amount Due she prepared were not calculated

correctly as per Section 25.11 of the lease. Defendants assert that the judge

could only award post-judgment interest pursuant to Rule 4:42-11, and not pre-

judgment interest.


                                                                            A-4639-18
                                       27
      Our Court has made quite clear that "[a]lthough prejudgment interest in a

tort action is expressly governed by [Rule] 4:42-11(b), 'the award of

prejudgment interest on contract and equitable claims is based on equitable

principles.'" Litton Indust. v. IMO Indus., 200 N.J. 372, 390 (2009) (quoting

Cnty. of Essex v. First Union Nat'l Bank, 186 N.J. 46, 61 (2006)). Further, the

"award of prejudgment interest in a contract case is within the sound discretion

of the trial court." Ibid. "Similarly, the rate at which prejudgment interest is

calculated is within the discretion of the court." Ibid. (citing Musto v. Vidas,

333 N.J. Super. 52, 74-75 (App. Div. 2000)).          "Unless the allowance of

prejudgment interest 'represents a manifest denial of justice, an appellate court

should not interfere.'" Ibid. (quoting First Union Nat'l, 186 N.J. at 61).

      The judge weighed and considered the testimony and resolved the pending

issue. The Guaranty provided that "If Guarantor fails to pay any amount payable

under this Guaranty when due, interest on such amount shall accrue at the

highest legal rate chargeable to Guarantor in the State of New Jersey." The

judge's decision is entitled to deference. Having undertaken a thorough analysis




                                                                             A-4639-18
                                       28
of the record, we conclude the judge's decision to award pre-judgment interest

at three and one-half percent was not an abuse of discretion. 3

                                       IX.

      Defendants also argue Judge Booth erred in awarding counsel fees to

plaintiff, that the award was unreasonable, and an abuse of discretion. However,

the parties agree there is no rule against contracting to pay another party's

counsel fees.

      "[Rule 4:42-9] does not preclude a party from agreeing by contract to pay

attorneys' fees." Kellam Assocs. v. Angel Projects, LLC, 357 N.J. Super. 132,

138 (App. Div. 2003). Our Court has noted that "a party may agree by contract

to pay attorneys' fees." N. Bergen Rex Transp. v. Trailer Leasing Co., 158 N.J.

561, 570 (1999). Awards of attorneys' fees are only disturbed upon a clear abuse

of discretion. Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 444 (2001).

      Here, both the lease and Guaranty contained provisions making

defendants responsible for plaintiff's counsel fees in the event of a default under


3
  We have previously noted that absent unusual circumstances the appropriate
rate of prejudgment interest is the rate of return earned by the State Treasurer,
as contemplated by Rule 4:42-11(a)(ii). Benevenga v. Digregorio, 325 N.J.
Super. 27, 34-35 (App. Div. 1999). As of January 2019, that rate was one and
one-half percent, see Publisher's Note to Rule 4:42-11, plus two percent per
annum, Rules 4:42-11(b) and 4:42-11(a)(iii), for a total interest rate of three and
one-half percent in this matter. See R. 4:42-11.
                                                                             A-4639-18
                                       29
the terms of the lease. Section 15.2(b) of the lease provides for "Default Costs"

and Section 25.9 states reasonable attorneys' fees shall be paid to the prevailing

party by the losing party. Moreover, the Guaranty shifted the responsibility of

payment of counsel fees to defendants holding them liable for "[l]andlord's legal

expenses and reasonable attorneys' fees and disbursement" arising from a default

by the tenant. Therefore, the judge did not abuse his discretion in awarding

counsel fees to plaintiff.

      We also reject defendants' argument that the judge erred in awarding

counsel fees without conducting a hearing. Our Court has noted that "appellate

courts will not disturb the decision to deny a plenary hearing unless there is a

'clear abuse of discretion.'" Furst v. Einstein Moomjy, Inc., 182 N.J. 1, 25

(2004) (quoting Rendine v. Pantzer, 141 N.J. 292, 317 (1995)). Further, our

Court has emphasized that "a plenary hearing should be conducted only when

the certifications of counsel raise material factual disputes that can be resolved

solely by the taking of testimony. We expect that such hearings will be a rare,

not routine, occurrence." Id. at 24 (emphasis added).

      In the matter under review, plaintiff's counsel submitted a detailed

affidavit of service dating back to 2017 in support of the counsel fee application

to Judge Booth. The affidavit set forth who performed the work, the hourly rate


                                                                            A-4639-18
                                       30
charged, the date the service was rendered, and a description of the professional

work performed. Defendants were provided the opportunity to file opposition.

Therefore, we conclude there was no abuse of discretion in Judge Booth denying

a plenary hearing on the counsel fee issue.

      During appellate oral argument, plaintiff's counsel stipulated there was a

mathematical error and that $15,000 should be deducted from the $93,566

counsel fee award for an adjusted award of $78,566. Because we have the

necessary information to determine the reasonable attorney fees, we exercise

original jurisdiction in this matter, Rule 2:10-5, and determine the amount

payable by defendants to counsel for plaintiff following trial to be $78,566. We

remand to the trial judge to enter an order accordingly. We otherwise affirm

Judge Booth's award of counsel fees.

      Similarly, we find no abuse of discretion in Judge Dominguez's order

awarding $2500 in counsel fees to plaintiff in connection with defendants'

motion to vacate the default judgment. Certainly, the judge had the ability to

award counsel fees as a condition to vacating default judgment and only awarded

$2500 of the $15,000 requested by plaintiff. Given our opinion, Judg e Booth

was well within his discretion in considering plaintiff's request for the balance




                                                                           A-4639-18
                                       31
of the fees, $12,500, previously submitted to Judge Dominguez, and we see no

reason to reverse.

                                          X.

      Finally, for the first time on appeal, defendants contend that DiPlacido,

Sr., a principal of the prior tenant MMG, and a guarantor of plaintiff on the

MMG lease, was a necessary party to these proceedings. Defendants assert that

the trial judges should have sua sponte considered the necessity of including

DiPlacido, Sr. as a party before allowing the matters to proceed.

      We generally decline to address issues not presented to the trial court,

unless the issues pertain to the trial court's jurisdiction or "matters of great public

interest." State v. Robinson, 200 N.J. 1, 20-22 (2009); see also State v. Arthur,

184 N.J. 307, 327 (2005); Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973). Nonetheless, we add the following brief remarks.

      The Guaranty signed by Marino and Benedetto provided in relevant part:

                   This Guaranty is an absolute and unconditional
             guaranty of payment (and not of collection) and of
             performance. The liability of [g]uarantor is co-
             extensive with that of [t]enant and any other guarantor
             of [t]enant's obligations under the [l]ease and this
             Guaranty shall be enforceable against [g]uarantor
             without the necessity of any suit or proceeding on
             [l]andlord's part of any kind or nature whatsoever
             against [t]enant or any other guarantor and without and
             without the necessity of any notice of nonpayment,

                                                                                A-4639-18
                                         32
             nonperformance or nonobservance or of any notice of
             acceptance of this [G]uaranty or of any notice or
             demand to which [g]uarantor might otherwise be
             entitled, all of which [g]uarantor hereby expressly
             waives, provided that notice shall have been given to
             [t]enant (but only if and to the extent required by the
             [l]ease).

             [(Emphasis added).]

      There is no question that Marino and Benedetto were on notice and agreed

to be jointly and severally liable to plaintiff in conjunction with all other

guarantors by the plain terms of this provision. Under the terms of the Guaranty,

plaintiff clearly had no obligation to seek contribution from DiPlacido, Sr. either

before or concurrently with any action seeking payment from Marino and

Benedetto.

      When evaluating whether a party is necessary, the defendants do not

dictate who should or must be added to the litigation, necessary parties are

determined from the perspective of the absent party, or the plaintiff. See, e.g,

LaMar-Gate, Inc. v. Spitz, 252 N.J. Super. 303 (App. Div. 1991) (from absent

party's standpoint); Schaeffer v. Strelecki, 107 N.J. Super. 7 (App. Div. 1969)

(from plaintiff's standpoint). Because plaintiff chose to file a complaint against

Marino and Benedetto, DiPlacido, Sr.'s interests were not being "necessarily

affected." See Chubb Custom Ins. Co. v. Prudential Ins. Co. of Am., 394 N.J.


                                                                             A-4639-18
                                       33
Super. 71, 82 (App. Div. 2007) (quoting Jennings v. M&M Transp. Co., 104

N.J. Super. 265, 272 (Ch. Div. 1969)).        Therefore, we reject defendants'

argument that DiPlacido, Sr. should have sua sponte been made a necessary

party by the judge.

      To the extent we have not specifically addressed some of defendants'

contentions, it is because we find they have insufficient merit to warrant further

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed as modified.




                                                                            A-4639-18
                                       34